FILED
                            NOT FOR PUBLICATION                             JUL 22 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 08-10222

               Plaintiff - Appellee,             D.C. No. 3:00-cr-00274-CRB

  v.
                                                 MEMORANDUM *
YACOV YIDA,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Northern District of California
                    Charles R. Breyer, District Judge, Presiding

                              Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Yacov Yida appeals from his jury-trial conviction and 121-month sentence

for conspiracy to import MDMA, in violation of 21 U.S.C. § 963; importation of

MDMA, in violation of 21 U.S.C. § 952; and smuggling, in violation of 18 U.S.C.

§ 545. We affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Yida contends the case should be remanded with instructions to delete from

the written judgment the condition that Yida “submit to one drug test within 15

days of release from imprisonment and two periodic drug tests thereafter” because

he was not orally advised of the condition at sentencing. We disagree. The

imposition of this statutorily-mandated condition of supervised release is deemed

to be implicit in an oral sentence imposing supervised release, and therefore the

condition was properly included in the written judgment. See United States v.

Napier, 463 F.3d 1040, 1042-43 (9th Cir. 2006).

      AFFIRMED.




                                          2                                   08-10222